Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 19, 2021

The Court of Appeals hereby passes the following order:

A21A1080. ANTWAN INGOL v. THE STATE.

      Antwan Ingol filed this direct appeal from the trial court’s order revoking his
probation. The State has filed a motion to dismiss, arguing, inter alia, that Ingol was
required to follow the discretionary appeal procedures. We agree.
      An application for discretionary appeal is required to appeal an order revoking
probation. OCGA § 5-6-35 (a) (5); see Todd v. State, 236 Ga. App. 757, 758 (513
SE2d 287) (1999) (holding that where the underlying subject matter is probation
revocation, the discretionary appeal procedure applies); accord White v. State, 233
Ga. App. 873, 874 (505 SE2d 228) (1998). Accordingly, the State’s motion to dismiss
is GRANTED, and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/19/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.